Citation Nr: 1226004	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for rotator cuff strain, left shoulder (also claimed as torn tendon).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with dyssomnia.  

3.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected PTSD with dyssomnia.  

4.  Entitlement to a rating in excess of 30 percent for service-connected PTSD with dyssomnia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from January 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision which granted service connection with an initial 10 percent rating for PTSD with dyssomnia, and denied entitlement to service connection for rotator cuff strain, left shoulder.  It is also on appeal from a January 2008 rating decision which denied service connection for sleep apnea and high blood pressure.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As a final prelimary matter the Board notes that a November 2008 Statement of the Case (SOC) granted the Veteran a 30 percent rating for his service-connected PTSD with dyssomnia.  As this rating does not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  
Initially, the Board notes that there appear to be outstanding VA treatment records that should be obtained upon remand.  In a May 2012 written statement, the Veteran indicated that he has been receiving treatment for his PTSD at the VA every two weeks from 2005 to the present.  The most recent VA treatment records that have been associated with the Veteran's claims file are dated in January 2009.  Thus, upon remand, these outstanding records should be obtained.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records from the Loma Linda VA medical center, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.

Given the fact that the Veteran was last examined by the VA in September 2007, nearly five years ago, and the fact that there is indication that there are outstanding treatment records for the Veteran's PTSD with dyssomnia, the Board has determined that the Veteran should be afforded a VA examination in order to assess the current nature and severity of the Veteran's PTSD with dyssomnia.  

With respect to the Veteran's claims for service connection for sleep apnea, high blood pressure, and a left shoulder disability, the Board has determined that the Veteran should be afforded a VA examination(s) in order to obtain a medical opinion as to the likely etiology of each disability.  

The Veteran has alleged that his current sleep apnea and high blood pressure began while he was serving on active military duty.  Specifically, he has alleged that they began after the Veteran was involved in an IED incident and sustained injuries.  Service treatment records show that the Veteran reported problems sleeping and was prescribed Ambien while serving on active duty.  With regard to the Veteran's high blood pressure claim, VA treatment records show that within two months of leaving active duty, in March 2005, a VA physician noted that the Veteran's blood pressure was trending up.  Readings taken from March 2005 to September 2005 showed blood pressure of 143/89, 127/88, and 137/79.  

In addition, the Veteran has argued that these conditions were caused or aggravated by his service-connected PTSD with dyssomnia.  The Board observes that service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under the VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA outpatient treatment records show that the Veteran has been diagnosed with both sleep apnea and high blood pressure and the record indicates that these disabilities may be associated with active service or the Veteran's service-connected PTSD with dyssomnnia.  Given, that the Veteran has not been afforded a VA examination in connection with these claims (and there are no other medical nexus opinions of record), the Board finds that VA is obligated to do so.  

Finally, the Veteran has alleged that he currently has a left shoulder disability as a result of an in-service injury to the left shoulder that was sustained when he was loading aircraft to come home from Iraq.  Here, service treatment records show that there was an in-service injury to the left shoulder and a September 2005 VA outpatient record shows that an MRI of the left shoulder showed tears in the tendons.  The Veteran was diagnosed with left shoulder impingement symptoms.  Given the holding in McLendon and the evidence of record, the Board finds that a VA medical opinion should be obtained in order to determine whether the Veteran's current left shoulder disability is etiologically related to his in-service injury to the left shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the Loma Linda VA medical center.  Specifically, all records since January 2009 should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above development and associating all responses with the Veteran's claims file, the Veteran should be afforded a VA examination in order to assess the nature and severity of his PTSD with dyssomnia.  In addition, the Veteran should also be examined to determine the current nature and likely etiology of any left shoulder (rotator cuff) disorder, any current high blood pressure and any sleep apnea, to include whether these last two are related to the Veteran's service-connected PTSD with dyssomnia.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiners designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions




	     PTSD 

All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report. 

High Blood Pressure and Sleep Apnea

All tests deemed necessary should be conducted.  The examiner should identify the precise diagnosis for any current disorders involving high blood pressure and sleep apnea found.    

For any high blood pressure or sleep apnea condition that is diagnosed, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the condition is related to his active military service.  In rendering the medical opinion, the examiner should specifically review and consider the Veteran's service treatment records (which show that he complained of problems sleeping and was prescribed Ambien), all pertinent VA outpatient records (which show, in part, that within two months of leaving active duty, in March 2005, a VA physician noted that the Veteran's blood pressure was trending up and readings taken from March 2005 to September 2005 showed blood pressure of 143/89, 127/88, and 137/79), and the Veteran's assertions.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current high blood pressure and/or sleep apnea were caused or aggravated by the Veteran's service connected PTSD with dyssomnia.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

It is essential that the any examiner providing an opinion also give a complete rationale and discussion supporting that opinion. 

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and likely etiology of any current left shoulder disability.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  

All tests deemed necessary should be conducted.  The examiner should identify the precise diagnosis for any current disorders involving the left shoulder.  

For any left shoulder condition that is diagnosed, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the condition is related to his active military service.  

In rendering the medical opinion, the examiner should specifically review and consider: (a) the Veteran's service treatment records which show in-service treatment for the left shoulder; (b) all pertinent VA and private records of treatment since January 2005; (c) the Veteran's assertions that his left shoulder was first injured during active military duty and that same disability has continued since that time.   

It is essential that the any examiner providing an opinion also give a complete rationale and discussion supporting that opinion. 

4.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority, to include consideration of whether "staged" ratings are warranted.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


